DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8,10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huang et al. (US 2007/0181530).
 	With respect to claims 1, 10 Huang describes a method comprising: depositing a conformal layer over a patterned mask formed on a layer; removing a part of the conformal layer in a profile shaping step; repeating the deposition and removing steps to cause a side surface of the pattern formed in the mask layer to be at a desired angle between 88 degree to 90 degree; etching layer in the patterned mask (paragraphs 28, 33; fig. 7).

 	With respect to claims 6, 7 the deposition step uses a hydrocarbon or fluorocarbon gases, H2 (paragraph 34).
 	With respect to claim 8, the ratio between fluorocarbon and H2 such as CF4:H2 includes 1:2 (paragraph 34).  This would provide an amount of H atoms contained in the gas is greater than an amount of F atoms.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1 and 3 above.
 	With respect to claims 4 and 5, Huang teaches the process conditions include repeating the deposition and etching step a number of time to achieve an angle of the side surface of the mask between 88 degree to 90 degree as described above.  Even though Huang doesn’t describe a formula involving the processing conditions of the deposition and etching steps.  However, any formula can be established by one skill in the art before the effective date of the invention using the processing conditions of the deposition and etching steps as long as a final angle between 88 and 90 degree is achieved. 
 	With respect to claims 11-14, Huang is silent about a process condition in the later deposition and etching steps are the same or different.  However, it would have been obvious to one skill in the art that the later deposition and etching processing conditions can be either the same in a case where a same thickness is desired or different where a thicker or thinner layer is desired.  These later deposition and etching step can be performed in such conditions as long as a final angle between 88 and 90 degree is achieved with the deposition and etching steps.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Srivastava et al. (US 2013/0267097).
 	With respect to claim 9, Huang doesn’t describe performing a treatment of the photoresist mask layer with H2 or HBr gas plasma.  Srivastava teaches treating a photoresist with a plasma containing H2, N2 (paragraph 11).  It would have been obvious for one skill in the art before the effective filing date of the invention to treat the .
 Election/Restrictions
Applicant’s election without traverse of the method claims in the reply filed on 12/17/20 is acknowledged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



1/15/2021